USCA4 Appeal: 20-6863      Doc: 16         Filed: 01/12/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-6863


        JOSEPH JOHNSON,

                            Plaintiff - Appellant,

                     v.

        WARDEN CASEY CAMPBELL; DPSCS HEALTH CARE ADMINISTRATION;
        WEXFORD MEDICAL SERVICES, INC.,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:18-cv-03131-GJH)


        Submitted: October 19, 2021                                       Decided: January 12, 2022


        Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and KEENAN, Senior
        Circuit Judge.


        Remanded by unpublished per curiam opinion.


        Joseph Johnson, Appellant Pro Se. Lucas William Chrencik, GOODELL DEVRIES
        LEECH & DANN, LLP, Baltimore, Maryland, for Appellee Wexford Medical Services,
        Inc.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-6863      Doc: 16          Filed: 01/12/2022     Pg: 2 of 3




        PER CURIAM:

               Joseph Johnson seeks to appeal the district court’s order denying relief on his 42

        U.S.C. § 1983 action. “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Parties to a civil

        action are accorded 30 days after the entry of the district court’s final judgment or order to

        note an appeal. Fed. R. App. P. 4(a)(1)(A). However, the district court may extend the

        time to file a notice of appeal if a party moves for an extension of the appeal period within

        30 days after the expiration of the original appeal period and demonstrates excusable

        neglect or good cause to warrant an extension. Fed. R. App. P. 4(a)(5); see Washington v.

        Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989). Additionally, the district court may

        reopen the time to file an appeal if a party moves to do so within 180 days after the

        judgment is entered or within 14 days after the moving party receives notice of the

        judgment under Federal Rule of Civil Procedure 77(d), and the court finds the moving party

        did not receive notice of the judgment and no party would be prejudiced by reopening the

        time to file an appeal. Fed. R. App. P. 4(a)(6).

               The district court’s final judgment was entered on March 25, 2020. Johnson dated

        his notice of appeal May 24, 2020, after the expiration of the 30-day appeal period but

        within the excusable neglect period. Pursuant to Houston v. Lack, 487 U.S. 266, 276

        (1988), Johnson’s notice of appeal is deemed filed when he deposited it with prison

        officials for mailing. Id. at 276. Although Johnson dated his notice of appeal May 24,

        2020, the postmark date is May 27, 2020. It is not clear whether Johnson timely deposited

        it for mailing on or before May 26, 2020, the last day of the excusable neglect period.

                                                      2
USCA4 Appeal: 20-6863       Doc: 16         Filed: 01/12/2022      Pg: 3 of 3




               Because Johnson’s notice of appeal offered some excuse for his untimeliness and

        requested that the district court accept his untimely notice of appeal, we construe it as a

        request for an extension of time to file an appeal, or in the alternative as a motion to reopen

        the time to file an appeal. Accordingly, we remand this case to the district court for the

        limited purpose of determining the proper date when Johnson’s notice of appeal was filed,

        and thereafter, whether Johnson met the requirements of Fed. R. App. P. 4(a)(5)(A) or

        4(a)(6), whichever is applicable. The record, as supplemented, will then be returned to this

        court for further consideration.

                                                                                        REMANDED




                                                      3